Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/03/2022 has been entered.

Claim Interpretation (112f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
For claim 16, the processor(s) of the UE (212 Figure 2) has been identified as the means for generating CV2X message segments and the transceiver of the UE (202 Figure 2) has been identified as the means for transmitting the plurality of message blocks and plurality of redundant blocks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 6, 11, 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 11, 16  does not establish a correspondence between a message block (e.g. 710-1a) with the associated message segment (e.g. 704-1). As claimed, a message block of a plurality of message blocks (710-1a, 710-2a, ... 710-na ...) included in a message segment. For example, message block 710-2a can be erroneously associated with message segment 704-1.


    PNG
    media_image1.png
    527
    1000
    media_image1.png
    Greyscale


By establishing a correspondence between message block and associated message segment, claims 5, 10, 15, 20 appears to remedy the indefiniteness.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-9, 11-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20009/0067424 hereafter Zhang) in view of Mannoni et al. (“A Comparison of the V2X Communication Systems: ITS-G5 and C-V2X” April 28-May 1, 2019 IEEE VTC hereafter NPL-Mannoni) and further in view of Belogolovy et al. (US 2020/0036644 hereafter Belogolovy).

For claims 1, 6, 11 and 16,  NPL-Mannoni, discloses a method of wireless communication (C-V2X section IIB) by a transmitting UE (e.g. vehicle [abstract]), at a first layer (MAC layer mode 4 section IIB) based on an upper layer message at a second layer (MAC sublayer provide data transfer service to upper layers TS 36.321 section 4.3.1), comprising generating a plurality of cellular vehicle-to everything (CV2X) messages (to transmit data and control information which reliability can be improved by using HARQ retransmission based on incremental redundancy [section IIB]). NPL-Mannoni  does not teach specifics of incremental redundancy.
However, Zhang in the same field discloses a wireless communication system (using HARQ [0001] and incremental redundancy IR [0002]) generating a plurality of message segments (step S110 Figure 1, S(1,1) S(1,2) Figure 2a), wherein each message segment (e.g. S(1,1))  of the plurality message segments includes a message block ( [0028] after encoding S(1,1) with IR (1,1) Figure 2a ) of a plurality of message blocks ( S(1,1), S(1,2) Figure 2a) and a redundant block (IR (2,1) Figure 2b) of a plurality of redundant blocks (IR(2,1), IR(2,2) Figure 2b); transmitting the plurality of message blocks (S130 Figure 1) to a receiving UE (e.g. V2V [abstract NPL-Mannoni]); and transmitting the plurality of redundant blocks (after encoding S(2,1), S(2,2) [0040] multiplex R(2,1), R(2,2) step 130 Figure 1) to the receiving UE after transmitting the plurality of message blocks (after acknowledgement for S(1,x) is received encode S(2,x) R(2,x) steps S130-S190 Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the incremental redundancy techniques of Zhang in a CV2X system to improve range and/or reliability of transmission [NPL-Mannoni Section IIB].

Neither Zhang nor NPL-Mannoni teach giving priority to the message portion of a segment over the redundant portion. 

However, Belogolovy in the same field of reducing latency in V2X transmission  discloses generating a plurality of message segments (K packets [0119] Figure 12 input to FEC encoder 1202) wherein each message segment (packet 0 to K-1 [0134]) includes a plurality of message blocks (each packet identified by sequence number in each block [0134]) and a plurality of redundant blocks (M redundant packets or blocks marked K to K+M-1 [0134]); 
	transmitting the plurality of redundant blocks (quantity M [0134]) after transmitting the entire plurality of message blocks (Figure 12 encoding K packets first followed by K+M packets [0135]); redundant blocks corresponding to the plurality of message blocks (packets K thru K+M-1 generated redundant packets [0134]).  

It would have obvious to one of ordinary skill in the art before the effective filing date to order the sequence of FEC encoding from K original packets in sequence followed by M redundant packets to reduce latency [title] as taught by Belogolovy. 

Particularly for claim 6, 16, Zhang discloses memory comprising instructions (software [0046]), transceiver (Figure 7,8), processors ([0015] processing unit) coupled with memory and transceiver.  
Particularly for claim 11, Zhang discloses non-transitory computer readable medium having instructions (software [0046]).

For claims 2, 7, 12, 17, neither Zhang nor NPL-Mannoni are explicit regarding protocol layers. However, Belogolovy discloses protocol layers [0057] wherein the first layer is a medium access control (MAC) layer (570 Figure 5 MAC) and the second layer is an application layer (above PDCP layer e.g. RRC 564 Figure 5).
It would have been obvious to one of ordinary skill before the effective filing date to adopt Belogolovy’ s  explicit teachings of protocol layers to establish communication.

For claims 3, 8, 13, 18, neither Zhang nor NPL-Mannoni are explicit regarding protocol layers. However, Belogolovy discloses wherein the second layer includes at least one of a non-access stratum layer (562 Figure 5) or radio resource control layer (564 Figure 5).
It would have been obvious to one of ordinary skill before the effective filing date to adopt Belogolovy’ s explicit teachings of protocol layers to establish communication.

For claims 4, 9, 14, 19,  neither Zhang nor NPL-Mannoni are explicit regarding protocol layers. However Belogolovy discloses wherein the first layer includes at least one of a service adaptation protocol layer (440 Figure 4), a packet data convergence protocol layer (440 Figure 4) , and a radio link control access layer (430 Figure 4) or a MAC layer (420 Figure 4).
It would have been obvious to one of ordinary skill before the effective filing date to adopt Belogolovy’ s explicit teachings of protocol layers to establish communication. 

Response to Arguments
	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument
Allowable Subject Matter
Claims 5, 10, 15, 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1, 6, 11, 16, could be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Belogolovy does not teach HARQ redundancy of claims 5, 10, 15, 20. Applicant has distinguished over the combination of NPL-Mannoni and Zhang which teaches using incremental redundancy of HARQ feedback for C-V2X communication. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415